Citation Nr: 1046950	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1966 to December 
1968.  He had additional periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) from July 1977 
to June 1997.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.  The appellant submitted additional written 
evidence at the hearing with a written waiver of RO 
consideration, which was signed by the appellant.

These matters were previously before the Board in January 2008 
and June 2009.  For the reasons discussed below, the Board finds 
that the RO substantially complied with the mandates of the 
remands in regard to the appellant's claims for service 
connection for a low back disability and bilateral knee 
disability, and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was initially 
demonstrated contemporaneous to Reserve service, and competent 
clinical evidence of record is in equipoise as to whether it is 
due to injury during Reserve service of cumulative physical 
activity.

2.  Competent clinical evidence of record establishes that left 
knee degenerative joint disease may not be dissociated from 
injury during Reserve service of cumulative physical activity.

3.  Competent clinical evidence of record establishes that right 
knee patellar tendonitis may not be dissociated from injury 
during Reserve service of cumulative physical activity.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5102, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.6, 3.102, 3.303 (2010).

2.  Left knee degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5102, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.6, 3.102, 3.303 (2010).

3.  Right patellar tendonitis was incurred in active service.  
38 U.S.C.A. §§ 101(2), 1110, 1131, 5102, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.6, 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in August 2003.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing 
the degree of disability and effective date was sent in March 
2006.  Dingess/Hartman, at 490.  The January 2008 and June 2009 
Board remands specifically requested that the appellant receive 
notice with regard to the requirements for establishing service 
connection based on a period of ACDUTRA or INACDUTRA.  An August 
2009 VCAA notice letter notified the appellant of the 
requirements for establishing service connection based on a 
period of ACDUTRA or INACDUTRA, in compliance with the Board 
remands.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. 
App. at 271.  Moreover, the Board notes that as the appellant has 
alleged general injury of his knees and back during Reserve 
service due to cumulative physical activity, and not specified a 
specific event (other than an August 1993 report of medical 
history, evidence of which is on record), and therefore records 
indicating his specific dates of ACDUTRA and INACDUTRA are not 
necessary to adjudicate the claim.

Although the March 2006 and August 2009 VCAA notice letters were 
not issued prior to initial adjudication of the appellant's 
claims, this was not prejudicial to him, since he was provided 
time to respond with additional argument and evidence, and the 
claim was readjudicated and a statement of the case (SOC) was 
provided to the appellant in December 2008, and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
September 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The June 2009 Board 
remand requested that the RO obtain verification of the 
appellant's specific dates of ACDUTRA and INACDUTRA.  A response 
to a request for such information, received in December 2009, 
reflects that the relevant ACDUTRA and INACDUTRA records have 
been associated with the file and that no other records were 
available.  Therefore, the Board finds there has been substantial 
compliance with the June 2009 Board remand.  See Dyment, 13 Vet. 
App. at 146-147; Stegall, 11 Vet. App. at 271.  Although the 
appellant's specific dates of ACDUTRA and INACDUTRA have not been 
located, the appellant contends that his low back disability was 
aggravated generally during his periods of ACDUTRA and INACDUTRA.  
The fact that the appellant was on ACDUTRA and INACDUTRA from the 
1970s to 1997 has been verified, as the appellant has specified 
general aggravation, specific dates are not necessary.  The 
appellant has at no time referenced additional outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded medical examinations in October 2008 
and June 2010 to obtain an opinion as to whether any knee or back 
disability found in the examination was the result of service.  
The June 2009 Board remand noted that the October 2008 VA 
examination report did not reflect that the VA examiner was aware 
that the appellant had been placed on multiple temporary physical 
profiles while on Reserve service, prior to issuance of a 
permanent physical profile in July 1995, and requested a new 
examination.  The June 2010 opinion was rendered by a medical 
professional following a thorough examination and interview of 
the appellant.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The claims file was 
reviewed.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds that 
the June 2010 examination is adequate.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Applicable Law

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
The appellant specifically seeks to establish service connection 
for a disability incurred in or aggravated by a period of active 
duty for training.  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

In general, "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination."  38 U.S.C. § 1111, see also 38 C.F.R. § 
3.304(b).  However, status as a "veteran," as defined by 38 
U.S.C. § 101(24), must be shown before the presumption of 
soundness is applicable.  Paulson v. Brown, 7 Vet.App. 466 
(1995).  

Status as a veteran includes active military, naval, or air 
service and any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury incurred in 
or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002); 38 C.F.R. § 3.6(a) and (d).  In order to establish 
status as a veteran for a period of ACDUTRA within the meaning of 
§ 101(24), "the appellant must establish that he was 'disabled 
... from a disease or injury incurred or aggravated in the line 
of duty.'"  Mercado-Martinez v. West, 11 Vet.App. 415, 419 
(1998) (citing Paulson v. Brown, 7 Vet.App. 466, 470 (1995)).  
The evidence must establish that the appellant had a disability 
incurred in or aggravated during a period of ACDUTRA, established 
by a preponderance of the evidence, before a presumption may be 
applied.  See, e.g., Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  Preexisting injuries or diseases are "considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a), (b).

The appellant may not benefit from presumptions of service 
connection (38 C.F.R. § 3.307, 3.309), the presumption of 
soundness (38 C.F.R. § 3.304) or the presumption of aggravation 
(38 C.F.R. § 3.306) based on ACDUTRA or INACDUTRA service.  

III. Low Back Disability

The appellant contends that he is entitled to service connection 
for a low back disability.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

A June 2010 x-ray report reflects that the appellant had 
degenerative disc disease of the lumbar spine.  As the June 2010 
report reflects that the appellant has a current low back 
disability, the Board acknowledges that the first element for 
service connection has been met. 

The appellant contends that his low back disability was caused by 
a fall in 1983, which did not happen while he was on active duty.  
See July 2004 statement.  In the November 2007 Board hearing, the 
appellant specified that he fell from a scaffold at his civilian 
job in 1983.  (November 2007 Board hearing transcript (Tr.) at p. 
11).  He alleges that the low back disability was made worse by 
required military duty sit-ups and running.  Id.  As noted above, 
service connection requires an in-service incurrence or 
aggravation of a disease or injury.  The appellant has not 
alleged that his back injury was incurred during his period of 
active duty from 1966 to 1968, but rather that it was aggravated 
during his periods of Reserve service.  The Board notes that the 
appellant had active duty from January 1966 to December 1968, 
however, the appellant has only contended that his back 
disability is related to his periods of ACDUTRA and INACDUTRA.  
Further, the appellant's service treatment records do not 
indicate he complained of or was treated for a back injury in 
service from January 1966 to December 1968.  A December 1968 
examination report upon separation from service reflects that the 
appellant's spine was normal.  The June 2010 VA examination 
report reflects that the appellant reported that he had no back 
injury in active service and the pain started a few years after 
military separation in December 1968.  The Board notes that in a 
May 1977 report of medical history, the appellant denied 
recurrent back pain, and an October 1995 letter from Dr. P.W., 
M.D., reflects that the appellant's low back pain began in the 
1980s.  Thus, in the absence of clinical demonstration of a nexus 
to, or continuity of symptomatology from, active duty from 1966-
1968, or a competent and credible assertion of continuity of 
symptomatology since active duty discharge in 1968, the 
preponderance of the evidence is against entitlement to service 
connection for a back disability on a direct-incurrence basis 
during this period of service.  

The Board will now address entitlement to service connection due 
to incurrence or aggravation during his periods of ACDUTRA and 
INACDUTRA service.  Although the exact dates of the appellant's 
ACDUTRA and INACDUTRA service could not be obtained, a 
chronological statement of retirement points and Reserve training 
orders indicates that the appellant had periods of ACDUTRA and 
INACDUTRA from 1978 to 1997.  As noted above, as the appellant 
has not alleged that he had a specific back injury while on 
Reserve service, but rather that his back was generally 
injured/aggravated by cumulative physical activity, more specific 
dates are not necessary to determine his claim.

The available Reserve service treatment records include May 1977 
and March 1982 medical examination reports which reflect that the 
appellant's spine was normal, and do not reflect that the 
appellant had any spine disability.  A November 1989 MRI report 
of the lumbar spine reflects that the appellant had a small disc 
protrusion at L4-L5 with some indention of the thecal sac noted 
anteriorly.  At L5-S1, there was a smaller disc herniation noted 
with very little change noted of the adjacent thecal sac.  There 
was desiccation of the L4-L5 and L5-S1 discs due to degeneration 
of the discs.  In an August 1993 report of medical history, the 
appellant denied recurrent back pain.  An August 1993 examination 
report reflects that the appellant's spine was normal.

Army Physical Fitness Test scorecards from May 1994, July 1995, 
and April 1996, indicate that the appellant's only restriction 
was walking two and a half miles, and that he passed the tests.  
The only record of a failed army fitness test was from March 
1992, when the appellant failed the run.  He passed the test in 
January 1989, June 1990, April 1991, and April 1992.  

September 1994 and July 1995 physical profiles reflect that the 
appellant had chronic bilateral patellar tendinitis, but do not 
indicate that the appellant had any back condition.  

In a May 2008 letter, Dr. R.E.S., M.D., stated that he had 
treated the appellant for L4-L5 radiographic instability, 
secondary to degenerative disc disease.  In the disc at 4-5, he 
also had severe spondylitic changes at L4-5 and 5-1 with 
secondary spinal stenosis.  Dr. R.E.S. noted that as far as 
causation, the appellant had three years of active duty and 
twenty years in the Reserves.  Dr. R.E.S. stated that the 
appellant's continued physical training, and exercises, certainly 
contributed to the advanced degenerative changes of his spine.  
There is no indication that Dr. R.E.S. reviewed the appellant's 
claims folder or medical records.  

The June 2010 VA examination report reflects that the appellant 
reported that he had no back injury in service and the pain 
started a few years after military separation.  The appellant 
reported that he fell off a scaffold in the 1980s while at work.  
The appellant told the June 2010 VA examiner that his back pain 
began in the late 1960s, but the June 2010 VA examiner noted that 
in other progress notes, 1989 was specified by the appellant as 
the date of his back pain onset.  

The June 2010 VA examiner opined that the appellant's back 
condition was not related to service or aggravated by the duties 
as a Reservist.  The VA examiner stated that the cause of the 
degenerative joint disease was most likely related to the aging 
process and genetic predisposition.  The VA examiner noted that 
the history of back trauma due to a fall at work may have played 
a role in the development of his condition.  The VA examiner 
opined that the appellant's degenerative joint disease of the 
spine was less likely as not related to military experience or 
Reservist service.  The VA examiner noted there was no history of 
a back problem while the appellant was a Reservist.  

The Board finds the June 2010 VA examination report to be no more 
probative than the May 2008 opinion from R.E.S., M.D.  Unlike the 
June 2010 VA examiner, Dr. R.E.S. did not indicate that he had 
reviewed the appellant's claims folder or service treatment 
records.  Nevertheless, he considered an accurate report of the 
Veteran's length and types of military service.  Further, he was 
a treating physician for the disability at issue.  Dr. R.E.S. 
opined that the appellant's continued physical training exercise 
certainly contributed to the advanced degenerative changes of the 
spine.  In this regard, the Board notes that, although the record 
reflects that the Veteran complained of back pain subsequent to 
active duty service ending in 1968, no back disability was 
specifically identified or diagnosed at that time, and 
degenerative disc disease of the lumbar spine was initially 
demonstrated contemporaneous with his Reserve service, by an MRI 
in 1989.  The record reflects that the appellant was on a 
physical profile from August 1993 to October 1993, from May 1994 
to August 1994, and from September 1994 until a permanent profile 
was issued in July 1995.  Although Dr. R.E.S. did not note that 
the appellant had a history of a fall at work, a significant 
event in the appellant's medical history, the June 2010 VA 
examiner opined that such event only may have played a role in 
the development of the Veteran's current back disability.  Such 
opinion does not negate the opinion of Dr. R.E.S. as to the 
contribution of Reserve service physical training exercises to 
the development of the Veteran's current low back disability.  
The June 2010 VA examiner noted that there was no history of a 
back problem while the appellant was Reservist, but did not 
reconcile such opinion with the noted physical profiles during 
Reserve service.

In view of the foregoing, the Board finds that, with resolution 
of doubt in the Veteran's favor, competent clinical evidence of 
record supports service connection for degenerative disc disease 
of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Bilateral knee disability

The appellant contends that he was diagnosed with a bilateral 
knee disability while he was a Reservist, and that his condition 
was made worse by frequently required ongoing physical fitness 
and training.  See July 2004 statement.  With regard to the first 
element of a service connection claim, demonstration of a current 
disability, on VA examination in June 2010, left knee 
degenerative joint disease, and right patellar tendonitis were 
diagnosed.

With regard to the second element of a service connection claim, 
demonstration of injury or disease in service, the Board finds 
that the Veteran is competent to report that he engaged in 
repeated physical activity during Reserve service.  Further, the 
Board finds that such assertions are consistent with the 
circumstances of his ACDUTRA and INACDUTRA service.  As such, he 
is credible in this regard.

With regard to the third element of a service connection claim, 
nexus of the current disability to the injury in service, the 
June 2010 VA examiner opined that the appellant's knee conditions 
were at least as likely as not aggravated due to chronic 
repetitive motion, such as running and marching as a Reservist.  
The VA examiner stated that there is evidence that he had 
restricted profile as a Reservist.  In this regard, the Board 
notes that the Veteran was placed on restricted physical activity 
profiles from August 1993 to October 1993, from May 1994 to 
August 1994, and from September 1994 until a permanent profile 
was issued in July 1995.  The VA examiner noted that the 
appellant was treated for a knee condition over that time and 
opined that his activity as a Reservist at least as likely 
aggravated his degenerative joint disease of the knees.  

The Board finds that the VA examiner's rationale for the opinion 
is consistent with the evidence of record.  The appellant himself 
stated that his knee disability was not diagnosed until August 
1993, when he was diagnosed with non-inflammatory degenerative 
joint disease/arthritis of both knees and placed on temporary 
physical restrictions.  See July 2004 statement.  He reported 
that this restriction ended on October 11, 1993, and he returned 
to full duty.  He reported that he was required to do the 
run/walk portion of physical fitness training and testing until 
September 1994.  The appellant's army physical fitness test 
scorecard indicates he did not have a test between April 1992 and 
May 1994, and that in May 1994, he completed a walk instead of a 
run.  In addition, a noncommissioned officer (NCO) evaluation 
report covering the period from September 1992 to August 1993 
indicates that the appellant did not take a physical fitness test 
during that period.  The NCO evaluation report reflects that the 
appellant's principal duty was controller/observer from September 
1992 to August 1993, and he prepared and oversaw exercise for 
clients of medical origin and planned training for subordinates.  
In July 1995, the appellant was placed on permanent physical 
profile and restricted to walking, push-ups, sit-ups and 
bicycling due to his knees.  While degenerative joint disease of 
the knees, left greater than right, was noted on an August 1993 
profile, there was no confirmation at that time by X-ray 
examination that the degenerative joint disease involved both 
knees.  X-ray examination of the knees on VA examination in June 
2010 demonstrated degenerative joint disease of the left knee, 
and no radiographic abnormality of the right knee.  As the June 
2010 VA examiner's rationale for the opinion was supported by the 
evidence of record, the Board finds that the evidence of record 
supports service connection for left knee degenerative joint 
disease, and right patellar tendonitis.  




ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine is granted.

Entitlement to service connection for left knee degenerative 
joint disease is granted.

Entitlement to service connection for right patellar tendonitis 
is granted.





____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


